Citation Nr: 0527798	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2001 for the award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to December 
1971.

This case arose before the Board of Veterans' Appeals (Board) 
from a March 2003 rating action of the Indianapolis, Indiana 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which awarded service connection for PTSD, effective November 
7, 2001.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received on April 23, 1999.  

2.  The claim for PTSD was first denied by a rating decision 
dated in November 1999; this denial was confirmed and 
continued by rating actions issued in March and September 
2000.  

4.  On July 26, 2001, the RO received numerous documents from 
the veteran's newly-appointed attorney - one of which 
requested an extension of "any upcoming deadlines" in order 
to "preserve [the veteran's] appeal rights."  The RO did 
not respond to this request. 


CONCLUSION OF LAW

An effective date of April 23, 1999, is granted for the award 
of service connection for PTSD.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 
3.400(q)(1)(ii), 20.200 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In light of the favorable 
decision rendered herein, and the full grant of the benefit 
sought on appeal, it is clear that any deficiencies in 
complying with the VCAA were not prejudicial to the veteran.  

Factual background and analysis

On April 23, 1999, VA received the veteran's original claim 
for service connection for PTSD.  On November 19, 1999, the 
RO issued a decision which denied entitlement to service 
connection for PTSD; the veteran was notified of this 
decision on November 29, 1999.  The veteran then submitted 
additional evidence in December 1999 and January 2000.  On 
March 23, 2000, the RO again denied service connection; the 
veteran was notified of this decision on March 29, 2000.  
Additional evidence was received in April 2000, and 
correspondence was received in September 2000 from an aide to 
a Member of the United States Congress, which included 
additional evidence.  Another rating action was issued on 
September 18, 2000; the veteran was notified of this decision 
on September 22, 2000.  The veteran's representative 
submitted a notice of disagreement on October 3, 2000, 
specifically noting disagreement with the September 2000 
denial.  The RO issued a statement of the case on November 
16, 2000.  On July 26, 2001, the RO received several 
documents from a private attorney the veteran was appointing 
to assist him with his claim for benefits.  One of the 
documents was a letter wherein the attorney stated: 

Also, this letter is to serve as the protective 
filing date to preserve [the veteran's] appeal rights 
and a request for extension of any upcoming deadlines 
in the veteran's case that I cannot determine until I 
review the claims folder . . .

On August 29, 2001, the RO provided a copy of the veteran's 
VA claims file to the private attorney, but did not respond 
to the request for an extension of time.  The next 
correspondence received from the veteran's attorney was on 
October 9, 2001, wherein the attorney requested 
reconsideration of the veteran's claim and stated that "this 
matter is still open as far as effective date issues are 
concerned."  Additional correspondence with enclosed 
evidence was received from the attorney on November 7, 2001.  
A handwritten note in the file, presumably from RO personnel, 
dated on November 14, 2001, states "NOD was not perfected 
with [sic] time limits.  This is a new claim asking for re-
consideration . . . non-appeal claim."  Ultimately, a March 
2003 rating decision granted service connection for PTSD, 
assigning an effective date of November 7, 2001, stating that 
this was the date the veteran submitted his claim to reopen.  

In general, the effective date of an award of compensation, 
or a claim reopened after final disallowance, will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2004).  When new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).

As noted above, a rating decision was issued in September 
2000 confirming the prior denials of the claim for service 
connection for PTSD.  The NOD was expressly to this decision; 
the SOC was issued November 16, 2000.  The veteran, 
therefore, had until September 22, 2001, to perfect an 
appeal.  A request for an extension to file a substantive 
appeal must be filed prior to the expiration of the time 
limit for filing the substantive appeal.  See 38 C.F.R. 
§ 20.303 (2004).  The July 26, 2001, correspondence from the 
veteran's attorney clearly requested such an extension of 
time, and was timely filed.  The pertinent question, 
therefore, is the legal significance of the RO's failure to 
respond to that request.

In appropriate circumstances, a statutory filing period may 
be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief 
is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).

In this case, based on the RO's failure to respond to the 
extension request, the deadline for filing an appeal 
(September 22, 2001) passed.  The request for an extension 
was certainly based on good cause - the attorney was new to 
the case and needed time to receive and review the claims 
file before responding.  The Board concludes that the RO's 
failure to respond to the request for an extension of time 
tolled the appeal period.  The claims file was provided to 
the veteran's attorney on August 29, 2001, and he replied 
approximately five weeks later, which seems like a prompt 
response under the circumstances.  The Board therefore 
concludes that a timely substantive appeal was filed with 
respect to the September 2000 rating decision.

That does not, however, end the inquiry.  As noted above, the 
effective date to be assigned a grant of service connection 
is generally the date the claim was received.  The question, 
therefore, is what is the date of claim that led to the 
September 2000 rating decision.  It is clear in this case 
that it was the veteran's original claim of April 23, 1999.  
When the RO issued the September 2000 rating decision, as 
well as the March 2000 rating decision, each determination 
was classified in the notification letter as confirming the 
prior denial.  In other words, the 2000 rating decisions were 
not predicated on new claims, but each was a reconsideration 
or reconfirmance of the denial of the initial claim.  This is 
further corroborated by the fact that both 2000 rating 
decisions listed under "jurisdiction" the fact that 
additional evidence had been received, not that a new claim 
had been received.  In fact, with the submission of 
additional evidence promptly following the November 1999 and 
March 2000 rating decisions, the veteran was continuously 
pursuing his original claim for service connection.

As part of the effective date claim now on appeal, the Board 
has an obligation to consider all reasonably raised matters 
regarding the issue on appeal, including the question of 
whether the veteran's original claim remained pending as a 
result of VA's failure to respond to his timely request for 
an extension to file a Substantive Appeal.  Acosta v. 
Principi, 18 Vet. App. 53 (2004).  The Board concludes, in 
the circumstances of this case, that it did.  In various 
precedential decisions from the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims, VA's adjudication system has 
been called "non-adversarial," "paternalistic," and 
"uniquely pro-claimant."  These courts have repeatedly held 
that there is an expectation that VA will "fully and 
sympathetically develop the veteran's claim to the optimum..."  
See, e.g., Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) 
(quoting from H.R.Rep. No. 963, 100th Cong., 2nd Sess. 13).  
When the particular facts of this case are considered with a 
view toward the special role of VA as expressed by Congress 
and the courts, the Board believes that, with all reasonable 
doubt resolved in the veteran's favor, (1) VA's failure to 
respond to the July 2001 request for an extension of time 
tolled the time period within which the veteran had to appeal 
the September 2000 rating decision; (2) correspondence 
received from the veteran's attorney in October 2001 can 
reasonably be construed as a substantive appeal; and (3) the 
September 2000 rating decision was a re-adjudication of the 
veteran's April 1999 claim.  Because this was a continuously 
prosecuted appeal, the Board concludes an effective date of 
April 23, 1999, should be assigned for the grant of service 
connection for PTSD.  

The Board notes it remains within the RO's jurisdiction to 
determine the disability rating to be applied for the 
veteran's PTSD between April 23, 1999, and November 7, 2001.  
The favorable grant of an earlier effective date sought on 
appeal does not extend to retroactivity of the 100 percent 
disability rating the RO assigned from November 7, 2001.




ORDER

An effective date of April 23, 1999, is granted for the award 
of service connection for PTSD.



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


